

FIRST AMENDMENT TO AMENDED AND RESTATED
PRIVATE LABEL CONSUMER CREDIT CARD PROGRAM AGREEMENT
 
This FIRST AMENDMENT TO AMENDED AND RESTATED PRIVATE LABEL CONSUMER CREDIT CARD
PROGRAM AGREEMENT (this “Amendment”), which shall be effective as of the 23rd
day of April, 2007, is entered into by and between GE Money Bank (“Bank”),
Select Comfort Corporation (“Select Comfort”), and Select Comfort Retail
Corporation (“SCRC”, and collectively with Select Comfort, “Retailer”), and
amends that certain Amended and Restated Private Label Consumer Credit Card
Program Agreement dated as of December 14, 2005 by and between Bank and Retailer
(as amended, the “Agreement”). Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings set forth in the Agreement.
 
RECITALS


WHEREAS, pursuant to Sections 6.6 and 9.2(j) of the Agreement, Bank provided
written notice to Retailer that the review threshold related to the Credit
Review Point had been achieved.
 
WHEREAS, Retailer declined to exercise the termination right provided to it in
Section 9.2(j)(ii) of the Agreement.
 
WHEREAS, the parties wish to amend the Agreement to increase the Credit Review
Point and certain related provisions, as well as altering certain financial
covenants set forth in the Agreement, as further described herein.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
I. AMENDMENT


1.  Amendment to Section 6.6. The reference to “eighty percent (80%)” in the
third sentence of Section 6.6 of the Agreement is hereby deleted and replaced
with “ninety percent (90%)”.


2. Amendment to Section 9.2(j)(i). The reference to “eighty percent (80%)” in
Section 9.2(j)(i) of the Agreement is hereby deleted and replaced with “ninety
percent (90%)”.
 
3.  Amendment to the definition of “Credit Review Point” in Appendix A. The
reference to “Three Hundred Forty Five Million Dollars ($345,000,000)” set forth
in the definition of “Credit Review Point” in Appendix A of the Agreement is
hereby deleted and replaced with “Four Hundred Ninety Five Million Dollars
($495,000,000)”.
 
4. Amendment to Schedule 6.7. Schedule 6.7 of the Agreement is hereby deleted in
its entirety and replaced with the revised Schedule 6.7 attached hereto as
Exhibit A.
 


 
 

--------------------------------------------------------------------------------

 
 
II. MISCELLANEOUS


(a) Authority for Amendment; Effective Date. The execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of Retailer and Bank and upon execution by all
parties, will constitute a legal, binding obligation thereof.
 
(b) Effect of Amendment. Except as specifically amended hereby, the Agreement,
and all terms contained therein, remains in full force and effect. The
Agreement, as amended by this Amendment, constitutes the entire understanding of
the parties with respect to the subject matter hereof.
 
(c) Binding Effect; Severability. Each reference herein to a party hereto shall
be deemed to include its successors and assigns, all of whom shall be bound by
this Amendment and in whose favor the provisions of this Amendment shall inure.
In case any one or more of the provisions contained in this Amendment shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
(d) Further Assurances. The parties hereto agree to execute such other documents
and instruments and to do such other and further things as may be necessary or
desirable for the execution and implementation of this Amendment and the
consummation of the transactions contemplated hereby.
 
(e) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah.
 
(f) Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.
 
[signatures on following page]
 
2
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Retailer and Bank have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 


 
SELECT COMFORT CORPORATION
 
 
 
By: /s/ James C. Raabe 
Name: James Raabe
Title: Senior VP - CFO
GE MONEY BANK
 
 
 
By: /s/ William Ellingwood 
Name: William Ellingwood
Title: SVP
 
SELECT COMFORT RETAIL CORPORATION
 
By: /s/ Mark A. Kimball 
Name: Mark Kimball
Title: Senior VP - General Counsel
 




3


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO FIRST AMENDMENT


SCHEDULE 6.7
To
Credit Card Program Agreement


Financial Covenants


(1) MAXIMUM LEVERAGE RATIO. Retailer shall not, as of the end of any fiscal
quarter of Retailer, allow the Leverage Ratio (as defined below) to be equal to
or greater than 3.0:1.


(2) MINIMUM INTEREST COVERAGE RATIO. Retailer shall not, as of the end of any
fiscal quarter of Retailer, allow the Interest Coverage Ratio (as defined below)
to be less than 2.75:1.


The definitions of Leverage Ratio and Interest Coverage Ratio set forth below
are taken from that certain Credit Agreement (the “Credit Agreement”), dated as
of June 9, 2006 (the “Effective Date”), by and among JP Morgan Chase Bank,
National Association (as administrative agent), Bank of America, N.A. (as
syndication agent) and the other lenders from time to time party thereto, on the
one hand, and Select Comfort Corporation and those of its subsidiaries listed as
borrowers thereunder, on the other. Capitalized terms used in the following
definitions, as well as all additional imbedded defined terms contained in such
capitalized terms (and any further imbedded defined terms), shall be given the
meanings set forth in the Credit Agreement as of the Effective Date, without
giving effect to any subsequent amendments, deletions, alterations or waivers of
any such terms.


“Interest Coverage Ratio” means, as of the end of any fiscal quarter of
Retailer, the ratio of (a) EBITDAR to (b) the sum of Total Interest Expense plus
Rentals, in each case, for the period of four fiscal quarters then ended,
computed on a consolidated basis for Retailer and its subsidiaries.


“Leverage Ratio” means, at any time, the ratio of Total Debt at such time to
EBITDA for the most recently completed four fiscal quarters of Retailer,
computed on a consolidated basis for Retailer and its subsidiaries.
 
 
4
 

--------------------------------------------------------------------------------

 